DETAILED ACTION
Introduction
This Non-Final Office Action is in response to the application with serial number 17/076,314, filed on October 21, 2020.

Claims 1-17 are pending.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-17 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-17 are all directed to one of the four statutory categories of invention, the claims are directed to managing energy costs (as evidenced by the preamble of exemplary claim 1; “a method for managing energy costs”), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a).  The limitations of exemplary claim 1 include: “obtaining input data;” “predicting . . . energy consumption;” “determining a set of energy tariffs;” “determining energy costs;” and “identifying and outputting one or more energy 
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  No hardware or particular machine is recited in the claims. See MPEP §2106.05(b).  The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims do recite the use of machine learning (see claims 8 and 9), but the abstract idea of managing costs is generally linked to a machine learning environment for implementation.  Therefore, the machine learning does not provide a practical application of the abstract idea.  See MPEP §2106.05(h).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC §101. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 5, 7, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 7, and 11 recite the limitation "said one or more optimal tariffs."  There is insufficient antecedent basis for this limitation in the claims.  The claims are indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20090228406 A1 to Lopez et al. (hereinafter ‘LOPEZ’).

Claim 1
LOPEZ discloses a method for managing energy costs comprising:(a) obtaining input data related to a property and one or more of appliances associated with said property (see abstract and ¶[0010]-[0012]; monitor usage of utilities by detectors for a green energy and sustainable energy building with a category of appliance); 
(b) predicting, based on said input data, energy consumption of said property over a time period (see ¶[0010], [0049], and [0069]; predict energy usage with data variables including ; 
(c) determining a set of candidate energy tariffs applicable to said property based at least in part on published utility data and a portion of said input data (see ¶[0016], [0050], and [0100] & claims 1 and 11; the apparatus includes a tax incentive module.  Apply for tax credits or other incentive credits such as from the government); 
(d) determining energy costs of said property over said time period for each energy tariff in said set of candidate energy tariffs (see ¶[0020], [0047]-[0051], and [0067]-[0069] & claims 12, 19, and 20; quantify energy usage and savings.  Take into account the time value of money, inflation, estimated fuel prices, tax and other incentives and credits); and 
(e) identifying and outputting one or more energy tariffs in said set of candidate energy tariffs that reduce or minimize energy costs of said property over said time (see ¶[0008]-[0009], [0015]-[0016], [0046]-[0047], [0072] & Fig. 5; savings may be represented in terms of energy reduction. Determine energy savings and/or incentive credits in the form of tax incentives.  See also ¶[0070]; the amount of savings may be a predetermined maximum written into the contract.  See also ¶[0088]; the client interface 146 may include a user interface module and any number of input/output devices. Thus, a user can pull up reports and illustrations showing data, utility usage, and calculations including savings calculations on a screen. For example, the graph 100 shown in FIG. 5 could be presented through user interface 147.).

Claim 2
LOPEZ discloses the method as set forth in claim 1.
LOPEZ further discloses wherein said portion of said input data comprises a location of said property or types of said one or more appliances (see ¶[0049]; the mathematical formulas may incorporate variables that includes geographical regions.  See also ¶[0083]; equipment type and manufacturer).

Claim 3
LOPEZ discloses the method as set forth in claim 2.
LOPEZ further discloses wherein said portion of said input data for determining said set of candidate energy tariffs comprises applicability criteria on said one or more appliances (see ¶[0051] and [0100] & claim 11; utilize data from the analysis module to apply savings to financial transactions, including application for a tax credit).

Claim 4
LOPEZ discloses the method as set forth in claim 1.
LOPEZ further discloses wherein said target energy cost is a monetary cost or an environment footprint cost (see abstract; the method and system standardizes values of energy units and/or monetary units, and quantifies savings).

Claim 16
LOPEZ discloses the method as set forth in claim 1.
LOPEZ further discloses wherein said input data comprises data related to historical energy consumption (see ¶[0044]-[0045] and [0053]; historical data from utility companies, similar buildings, and appliances), property square footage (see ¶[0107; size of building – square feet by floor), property zoning, property location (see ¶[0049]; geographical regions), type of property (see ¶[0107]; building type), weather (see ¶[0046], [0049], and [0078]; historic weather patterns), or historical billing (see again ¶[0044]-[0045]; historical data from utility companies).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 5-7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  US 20090228406 A1 to LOPEZ et al. in view of US 8600562 B2 to Oswald (hereinafter ‘OSWALD’).

Claim 5
LOPEZ discloses the method as set forth in claim 1.
LOPEZ does not specifically disclose, but OSWALD discloses, wherein determining said one or more optimal tariffs comprises generating a target energy cost value for each of said set of candidate tariffs (see col 4, ln 13-28 and ln 51-58; a household energy management system that may inform the user of prices or control household appliances to minimize energy costs.  Overall system benefits include reduced costs through improved energy tariffs.  See also col 10, ln 27-49; offer variable tariffs so a customer could choose a tariff arrangement with low prices most of the time).
LOPEZ discloses a system and method for quantifying energy usage and savings for reduced costs (see abstract and ¶[0005]).  OSWALD discloses a household energy management system that informs user of prices based on variable tariffs to reduce and minimize energy costs.  It would have been obvious to minimize costs as taught by OSWALD in the system executing the method of LOPEZ with the motivation to optimize savings and cost reduction.

Claim 6
LOPEZ discloses the method as set forth in claim 1.
LOPEZ does not specifically disclose, but OSWALD discloses, further comprising determining a subset of candidate tariffs from said set of candidate tariffs based on user input data (see col 10, ln 27-49; offer variable tariffs so a customer could choose a tariff arrangement with low prices most of the time).
LOPEZ discloses a system and method for quantifying energy usage and savings for reduced costs (see abstract and ¶[0005]).  OSWALD discloses a household energy management system that informs user of prices based on variable tariffs to reduce and minimize energy costs.  It would have been obvious to minimize costs as taught by OSWALD in the system executing the method of LOPEZ with the motivation to optimize savings and cost reduction.

Claim 7
The combination of LOPEZ and OSWALD discloses the method as set forth in claim 6.
LOPEZ does not specifically disclose, but OSWALD discloses, wherein said one or more optimal tariffs are determined from said subset of candidate tariffs (see col 4, ln 13-28 and ln 51-58; a household energy management system that may inform the user of prices or control household appliances to minimize energy costs.  Overall system benefits include reduced costs through improved energy tariffs.  See also col 10, ln 27-49; offer variable tariffs so a customer could choose a tariff arrangement with low prices most of the time).
LOPEZ discloses a system and method for quantifying energy usage and savings for reduced costs (see abstract and ¶[0005]).  OSWALD discloses a household energy management system that informs user of prices based on variable tariffs to reduce and minimize energy costs.  It would have been obvious to minimize costs as taught by OSWALD in 

Claim 14
LOPEZ discloses the method as set forth in claim 1.
LOPEZ does not specifically disclose, but OSWALD discloses, further comprising receiving new data related to a new appliance see col 3, ln 42-51; update the shared database with measured lifetime and reliability data for appliances.  See also col 7, ln 41-48; update the location of an appliance.  A TV has been moved from the lounge to bedroom; and
predicting, based on said new data, energy consumption of said new appliance over said time period; predicting an updated energy consumption of said property if said property had said new appliance using said energy consumption of said new appliance (see claim 1; form an energy consumption model based on a pattern of behavior of occupants).
LOPEZ discloses a system and method for quantifying energy usage and savings for reduced costs (see abstract and ¶[0005]).  OSWALD discloses a household energy management system that predicts energy consumption based on patterns of behavior that updates information relating to appliances.  It would have been obvious to update appliance information as taught by OSWALD in the system executing the method of LOPEZ with the motivation to accurately optimize savings and cost reduction.

Claims 8, 9, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  US 20090228406 A1 to LOPEZ et al. in view of US 9569804 B2 to Stein et al. (hereinafter ‘STEIN’).

Claim 8
LOPEZ discloses the method as set forth in claim 1.
wherein said energy consumption of said property is obtained using a trained machine learning algorithm based on said input data (see col 6, ln 65-col 7, ln 13; pattern recognition algorithm through machine learning to determine billing impacts of a reduction in energy usage).
LOPEZ discloses a system and method for quantifying energy usage and savings for reduced costs (see abstract and ¶[0005]).  STEIN discloses energy consumption and energy demand management in a building (see abstract) that includes the use of pattern recognition algorithms to reduce energy bills.  It would have been obvious to include the display of options as taught by STEIN in the system executing the method of LOPEZ with the motivation to reduce costs for a user.  

Claim 9
LOPEZ discloses the method as set forth in claim 1.
LOPEZ does not specifically disclose, but STEIN discloses, wherein an energy consumption of said one or more appliances is obtained using a trained machine learning algorithm based on said input data (see col 6, ln 65-col 7, ln 13; pattern recognition algorithm through machine learning to determine billing impacts of a reduction in energy usage.  See also col 1, ln 28-42; the state of equipment such as lights and air-conditioning).
LOPEZ discloses a system and method for quantifying energy usage and savings for reduced costs (see abstract and ¶[0005]).  STEIN discloses energy consumption and energy demand management in a building (see abstract) that includes the use of pattern recognition algorithms to reduce energy bills.  It would have been obvious to include the display of options as taught by STEIN in the system executing the method of LOPEZ with the motivation to reduce costs for a user.  

Claim 13
the method as set forth in claim 1.
LOPEZ does not specifically disclose, but STEIN discloses, further comprising displaying information on an electronic device to assist a user in switching to said one or more energy tariffs identified in (d) (see claim 19; provide for display at a computer, one or more options to reduce energy bills of the building based on the analysis and based upon utility tariff logic generated by the rate engine).
LOPEZ discloses a system and method for quantifying energy usage and savings for reduced costs (see abstract and ¶[0005]) that includes a tax incentive module that applies tax incentives (see ¶[0016]).  STEIN discloses energy consumption and energy demand management that includes tariff logic to provide options to a user to reduce energy bills.  It would have been obvious to include the display of options as taught by STEIN in the system executing the method of LOPEZ with the motivation to reduce costs for a user.  

Claim 15
LOPEZ discloses the method as set forth in claim 1.
LOPEZ does not specifically disclose, but STEIN discloses, further comprising receiving new data related to a new tariff or a change to at least one of said set of candidate energy tariffs; and determining, based on said new data, an updated energy consumption of said property over said time period (see col 13, ln 9-23; if a user wants to understand the impact of reducing off-peak energy use, the system may adjust output and receive an updated result.  See also col 19, ln 35-44 ; data may be refreshed on a regular basis with updates to historical energy data).
LOPEZ discloses a system and method for quantifying energy usage and savings for reduced costs (see abstract and ¶[0005]).  STEIN discloses energy consumption and energy demand management in a building (see abstract) that includes updating data to provide recommendations and trigger alerts.  It would have been obvious to include the updating as .  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over  US 20090228406 A1 to LOPEZ et al. in view of US 20160171403 A1 to Shen et al. (hereinafter ‘SHEN')

Claim 10
LOPEZ discloses the method as set forth in claim 1.
LOPEZ does not specifically disclose, but SHEN discloses further comprising displaying said energy consumption of said property or an energy profile of said one or more of said one or more appliances within a graphical user interface (GUI) on an electronic device (see ¶[0106]; operation acts may include rendering content such as information related to energy use of a building).
LOPEZ discloses a system and method for quantifying energy usage and savings for reduced costs (see abstract and ¶[0005]) that includes a user interface and display (see ¶[0105]).  SHEN discloses a system for modeling energy conservation measures that includes displaying information related to energy use of a building.  It would have been obvious to include the display of building energy use information as taught by SHEN in the system executing the method of LOPEZ with the motivation to provide users with a quantification of energy usage.

Claims 11, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over  US 20090228406 A1 to LOPEZ et al. in view of US 20160171403 A1 to US 20080272934 A1 to Wang et al. (hereinafter ‘WANG’).

Claim 11
the method as set forth in claim 1.
LOPEZ does not specifically disclose, but WANG discloses, further comprising adjusting an operation or usage of at least one of said one or more appliances according to an electricity tariff associated with said one or more optimal tariffs (see ¶[0001], [0146], [0166], and [0186]-[0187]; automatically select a tariff and time reference server.  Minimize utility costs subject to constraints.  Fully power during low tariff times only.  With advance knowledge of power tariff rates and knowledge of consumption patterns, and power consumption profile can be created for a refrigerator).
LOPEZ discloses a system and method for quantifying energy usage and savings for reduced costs (see abstract and ¶[0005]).  WANG discloses a system for modifying utility usage based on tariffs to minimize utility costs.  It would have been obvious to include modifying utility usage as taught by WANG in the system executing the method of LOPEZ with the motivation to reduce costs.

Claim 12
LOPEZ discloses the method as set forth in claim 1.
LOPEZ does not specifically disclose, but WANG discloses, further comprising automatically switching to said one or more energy tariffs identified in (d) (see ¶[0001], [0146], [0166], and [0186]-[0187]; automatically select a tariff and time reference server.  Minimize utility costs subject to constraints.  Fully power during low tariff times only.  With advance knowledge of power tariff rates and knowledge of consumption patterns, and power consumption profile can be created for a refrigerator).
LOPEZ discloses a system and method for quantifying energy usage and savings for reduced costs (see abstract and ¶[0005]).  WANG discloses a system for modifying utility usage based on tariffs to minimize utility costs.  It would have been obvious to include modifying utility 

Claim 17
LOPEZ discloses the method as set forth in claim 1.
LOPEZ does not specifically disclose, but WANG discloses, wherein said set of candidate tariffs are determined based on a location of said property (see ¶[0156]-[0157]; utility data can include a power tariff data set with applicable geographic area).
LOPEZ discloses a system and method for quantifying energy usage and savings for reduced costs (see abstract and ¶[0005]).  WANG discloses a system for modifying utility usage based on tariffs to minimize utility costs that includes providing a tariff data set with the applicable geographic area.  It would have been obvious to include the geographic area as taught by WANG in the system executing the method of LOPEZ with the motivation to provide tariff data for cost reduction.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD N SCHEUNEMANN/           Primary Examiner, Art Unit 3624